         Case 5:20-cv-03868-JHS Document 12 Filed 09/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHARLES DEMAI WASHINGTON,

                           Petitioner,
                                                                  CIVIL ACTION
          v.                                                      NO. 20-3868

 SUPERINTENDENT ESTOCK, et al.,

                           Respondents.


                                             ORDER

       AND NOW, this 1st day of September 2021, upon consideration of the Petition for a Writ

of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. No. 2) and upon review of the Report

and Recommendation of United States Magistrate Judge David R. Strawbridge (Doc. No. 11) to

which no objections have been filed and the pertinent record, it is ORDERED that:

   1. The Report and Recommendation (Doc. No. 11) is APPROVED and ADOPTED.

   2. The Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. No. 2)

       is DENIED.

   3. The Court finds that Petitioner has failed to make a substantial showing of a denial of a

       constitutional right and accordingly a certificate of appealability shall not issue.



                                                      BY THE COURT:


                                                      /s/ Joel H. Slomsky___
                                                      JOEL H. SLOMSKY, J.




                                                 1
